United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2014 Commission file no.: 333-185572 BASTA HOLDINGS, CORP. (Name of Small Business Issuer in its Charter) Nevada 99-0367603 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 1111 Kane Concourse, Suite 518 Bay Harbor Islands, FL (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 800-895-3376 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes oNo Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of June 18, 2014 there were 3,730,000 shares of voting stock of the registrant issued and outstanding. BASTA HOLDINGS, CORP. FORM 10-Q April 30, 2014 TABLE OF CONTENTS PageNo. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Balance Sheets as of April 30, 2014 (Unaudited) and October 31, 2013 (Audited) 3 Condensed Statements of Operations for the Three and Six Months Ended April 30, 2014 and 2013 (Unaudited) 4 Condensed Statements of Changes in Stockholders' Equity (Deficit) For the Period from May 11, 2011 (Inception) to April 30, 2014 5 Condensed Statements of Cash Flows for the Six Months Ended April 30, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Condensed Financial Statements. 7-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4 Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosures. 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our report on Form 10-K as filed with the Securities and Exchange Commission on January 7, 2014, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC. You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. BASTA HOLDINGS, CORP. CONDENSED BALANCE SHEETS April 30, October 31, (Unaudited) (Audited) ASSETS Current Assets: Cash $ $ Prepaid expenses — Total Current Assets Property andEquipment, net — Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Loan payable - related party $
